DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 4, 2021. Claims 22-23 are pending. Claims 1-21 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanasek (US 2010/0249867).
In regards to claim 22, Wanasek discloses a method of sensing physiological signals while providing stimulation therapy, comprising: 
while a stimulation signal (i.e., therapy, pacing, cardioversion, or defibrillation pulse) having a stimulation phase and a recharge phase is being output from a first electrode (i.e., via electrodes coupled to one or more of leads 18, 20, and 22 and, in 


    PNG
    media_image1.png
    625
    519
    media_image1.png
    Greyscale

some cases, a housing electrode of ICD 16, see at least figs. 1-4 and par 0025 & 0027) at a stimulation site (i.e., heart), sensing a physiological signal at a second electrode (i.e., via electrode(s) carried on one or more of leads 18, 20, 22, and, in some cases, a housing electrode of ICD 16, see at least figs. 1-4 and par 0028-0032) in proximity to the stimulation site (i.e., heart); and 
while sensing the physiological signal, limiting an amplitude of the sensed signal (i.e., via various transistors in figs. 6-10 from different embodiments of the sensor amplifier 104 such as transistors 130, 140, 172, 176 in fig. 6 and par 0033 & 0056-0065) (see also at least abstract, figs. 5-11A-D, par 0027-0036 & 0047-0099).  
In regards to claim 23, Wanasek discloses a device for sensing a physiological signal while stimulation therapy is being provided, comprising: 
a sensing electrode (i.e., electrode(s) carried on one or more of leads 18, 20, 22, and, in some cases, a housing electrode of ICD 16) (see at least figs. 1-4 and par 0029); 

    PNG
    media_image1.png
    625
    519
    media_image1.png
    Greyscale

a signal limiter (i.e., various transistors in figs. 6-10 from different embodiments of the sensor amplifier 104 such as transistors 130, 140, 172, 176 in fig. 6 and par 0033 & 0056-0065); 
an electrically conductive pathway connected between the sensing electrode and the signal limiter (see at least figs. 6-10); and 
a sensing amplifier (i.e., instrumentation amplifier and/or gain amplifier shown in figs. 6-10) electrically coupled to the signal limiter (see also at least abstract, figs. 5-11A-D, par 0027-0036 & 0047-0099).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0123882 to Towe discloses a dipolar antenna system and related methods.
US 2005/0245977 to Varrichio et al. discloses voltage limited systems and methods.
US 2009/0312817 to Hogle et al. discloses systems and methods for altering brain and body functions and for treating conditions and diseases of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791